                     Case 4:17-cr-00286-BSM Document 46 Filed 01/15/21 Page 1 of 7
AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
                       Sheet I
                                                                                                                                RKANSAs
                                        UNITED STATES DISTRICT COURT                                                       16 2021
                                                                                                      JAMES
                                                       Eastern District of Arkansas                   By:
                                                                                                                                 K,CLf:RK
             UNITED STATES OF AMERICA                              ~   JUDGMENT IN A CRIMINAL C A S E ~
                                   v.                              ) (For Revocation of Probation or Supervised Release)
                                                                   )
                    Dawson River Hisaw                             )
                                                                   ) Case No. 4:17-cr-00286-BSM-1
                                                                   ) USM No. 31666-009
                                                                   )
                                                                   )    Joseph Robert Perry
                                                                                           Defendant's Attorney
THE DEFENDANT:
!1'   admitted guilt to violation ofcondition(s)       _1-_1_0_ _ _ _ _ _ _ _ ofthe tenn of supervision.
•     was found in violation of condition(s) count(s)                            after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number                 Nature of Violation                                                         Violation Ended
See Page 2.




       The defendant is sentenced as provided in pages 2 through        7 - of this judgment.
                                                                       --                            The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
•     The defendant has not violated condition(s) - - - - - - and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untfl all fines, restitution, costs, and s~ial assessments imposed by this judgment are
fully p~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 2042                                                01/08/2021
                                                                                          Date of 1(Sposition of J~~
Defendant's Year of Birth:

City and State of Defendant's Residence:
                                        1998
                                                                       =:22~....,a~             Signature of Judge
little Rock, AR
                                                                                Brian S. Miller, United States District Judge
                                                                                               Name and Title of Judge



                                                                                                          Date
                    Case 4:17-cr-00286-BSM Document 46 Filed 01/15/21 Page 2 of 7
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                            Judgment-Page   -=2-    of   -~7__
DEFENDANT: Dawson River Hisaw
CASE NUMBER: 4:17-cr-00286-BSM-1

                                                  ADDITIONAL VIOLATIONS
                                                                                                                   Violation
Violation Number               Nature of Violation                                                                 Concluded
1 - Mandatory (2)              You must not unlawfully possess a controlled substance.                         09/14/2020

2 - Mandatory (3)              You must refrain from any unlawful use of a controlled substance.               09/14/2020

3 - Standard (2)               You must report to the probation officer instruded.                             08/31/2020

4 - Standard (7)               You must work full time (at least 30 hours per week) at a lawful type of        08/31/2020

                               employment, unless the probation officer excuses you from doing so.

5 - Standard (8)               You must not communicate or interad with someone you know is engaged in         05/04/2020

                               criminal activity. If you know someone has been convided of a felony, you

                               must not knowingly communicate or interad with that person without first

                               getting permission of the probation officer.

6 - Special (15)               You must participate in a mental health treatment program under the             08/31/2020

                               guidance and supervision of the probation office.

7 - Special (16)               You must participate in sex offender treatment under the guidance and           07/01/2020

                               supervision of the probation office.

8 - Special (29)               Pursuant to the Mandatory Victims Restitution Ad of 1996, you must pay              11/17/2020

                               restitution in the amount of $1,000.00 to the U.S. Distrid Clerk.

9-Special                      A $100 Special Penalty Assessment is due.                                           11/17/2020

10- Special                    You must participate in a substance abuse treatment program under the           09/04/2020

                               guidance and supervision of the probation office.
                       Case 4:17-cr-00286-BSM Document 46 Filed 01/15/21 Page 3 of 7
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                             Judgment- Page   -=3-      of   7
DEFENDANT: Dawson River Hisaw
CASE NUMBER: 4:17-cr-00286-BSM-1


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
9 months.




    •   The court makes the following recommendations to the Bureau of Prisons:




    •   The defendant is remanded to the custody of the United States Marshal.

    •   The defendant shall surrender to the United States Marshal for this district:
        •     at   ________ •                          a.m.      •    p.m.    on
        •     as notified by the United States Marshal.

    •   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        •     before 2 p.m. on
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                     to

at _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL


                                                                             By--------------------
                                                                                 DEPUTY UNITED STATES MARSHAL
                   Case 4:17-cr-00286-BSM Document 46 Filed 01/15/21 Page 4 of 7
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                  Judgment-Page   _4_ of            7
DEFENDANT: Dawson River Hisaw
CASE NUMBER: 4:17-cr-00286-BSM-1
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 5 years.




                                                  MANDATORY CONDITIONS
1.   You must not commit another federal. state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
                  • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                      substance abuse. (check ifapplicab/.e)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check ifapplicab/.e)
5.     l!f" You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicab/.e)
6.     It You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
            where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicab/.e)
7.     • You must participate in an approved program for domestic violence. (check ifapplicab/.e)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                   Case 4:17-cr-00286-BSM Document 46 Filed 01/15/21 Page 5 of 7
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3A - Supervised Release
                                                                                                Judgment-Page      5     of        7
DEFENDANT: Dawson River Hisaw
CASE NUMBER: 4:17-cr-00286-BSM-1

                                   STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least IO days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injwy or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
Supervised Release Conditions, available at: www.uscourts.gov.
Defendant's Signature                                                                          Date
                                                                                                      ------------
                     Case 4:17-cr-00286-BSM Document 46 Filed 01/15/21 Page 6 of 7
  AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                         Sheet 38 - Supervised Release
                                                                                            Judgment-Page   _6_    of   -~7__
  DEFENDANT: Dawson River Hisaw
  CASE NUMBER: 4:17-cr-00286-BSM-1

                                   ADDITIONAL SUPERVISED RELEASE TERMS
14. You must participate in a substance abuse treatment program under the guidance and supervision of the probation
office. The program may include drug and alcohol testing, outpatient counseling, and residential treatment. You must
abstain from the use of alcohol during treatment. You must pay for the cost of treatment at the rate of $1 0 per session, with
the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If you are
financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

15. You must participate in a mental health treatment program under the guidance and supervision of the probation office.
You must pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per month,
based on ability to pay as determined by the probation office. In the event you are financially unable to pay for the cost of
treatment, the co-pay requirement will be waived.

16. You shall actively participate in and cooperate with a regimen of mental health care and psychiatric aftercare as
directed by the mental health provider and the U.S. Probation Office. This is to include his voluntary admission on an
inpatient basis for stabilization should it be deemed necessary. You shall follow all the rules, regulation, and instructions of
the treatment staff and comply with the treatment regimen recommended.

17. You must participate in sex offender treatment under the guidance and supervision of the probation office and follow
the rules and regulations of that program, including submitting to periodic polygraph testing to aid in the treatment and
supervision process. You must pay for the cost of treatment, including polygraph sessions, at the rate of $1 0 per session,
with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If you are
financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

18.You must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256) including any photograph, film,
video, picture, or computer or computer-generated image or picture, whether made or produced by electronic, mechanical,
or other means, of "sexually explicit conduct" (as defined in 18 U.S.C. § 2256), or any other material that would
compromise your sex offense-specific treatment.

19. You must not enter adult bookstores, strip clubs, or adult sex-themed entertainment businesses, or any establishments
where such material or entertainment is available.

20. You must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications
or data storage devices or media.

21. You must not access the Internet except for reasons approved in advance by the probation officer.

22. You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C.
§ 1030(e)(1)) you use.

23. To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial
and periodic unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(1)) subject to computer
monitoring. These searches will be conducted to determine whether the computer contains any prohibited data prior to
installation of the monitoring software, whether the monitoring software is functioning effectively after its installation, and
whether there have been attempts to circumvent the monitoring software after its installation. You must warn any other
people who use these computers that the computers may be subject to searches pursuant to this condition.

24. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030
(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by a United
States probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other
occupants that the premises may be subject to searches pursuant to this condition.
                     Case 4:17-cr-00286-BSM Document 46 Filed 01/15/21 Page 7 of 7
  AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                         Sheet 3C- Supervised Release
                                                                                         Judgment-Page   _7_    of   _--L-7__
  DEFENDANT: Dawson River Hisaw
  CASE NUMBER: 4:17-cr-00286-BSM-1

                         ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
25. The probation office will provide state officials with all information required under any sexual predator and sexual
offender notification and registration statutes and may direct the defendant to report to these agencies personally for
required additional processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and
DNA collection.

26. You must not have direct contact with any child you know or reasonably should know to be under the age of 18,
induding your own children, without the permission of the probation officer. If you do have any direct contact with any child
you know or reasonably should know to be under the age of 18, induding your own children, without the permission of the
probation officer, you must report this contact to the probation officer within 24 hours. Direct contact indudes written
communication, in-person communication, or physical contact. Direct contact does not indude incidental contact during
ordinary daily activities in public places.

27. You must not go to, or remain at, any place where you know children under the age of 18 are likely to be, induding
parks, schools, playgrounds, and childcare facilities.

28. You must not utilize or maintain any memberships or accounts of any social networking website or websites that allow
minor children membership, a profile, an account, or webpage without approval of the probation office. This includes
websites that explicitly prohibit access or use by sex offenders.

29. You must provide the probation officer with access to any requested financial information (including unexpected
financial gains) and authorize the release of any financial information. The probation office may share financial information
with the U.S. Attorney's Office.

30. You must not incur new credit charges or open additional lines of credit without the approval of the probation officer
unless all criminal penalties have been satisfied.

31. Pursuant to the Mandatory Victims Restitution Act of 1996, the defendant is ordered to pay restitution in the amount of
$1000 to the U.S. District Clerk. Restitution will be disbursed to "Tara" and the address that will be provided by the U.S.
District Clerk. Restitution of $1000 is due immediately and any unpaid balance will be payable during incarceration. During
incarceration, the defendant will pay 50 percent per month of all funds that are available to him. During residential re-entry
placement, payments will be 10 percent of the defendant's gross monthly income.
